Ferguson, Judge
(concurring in the' result):
I concur in the result.
While I agree with the Chief Judge that a limiting instruction must be; given sua sponte when evidence of other offenses is produced as a proper part1 of the Government’s case, I am of the view that the incidents of accused’s ¡ prior black marketing were not admis-. sible in this prosecution. Accused was charged with two separate violations' of a lawful general regulation in September 1959. The Government pro-' duced evidence of similar offenses in; March and April 1959. The Charge, and specifications do not involve proof *116of 'any specific criminal intent, knowledge of the regulations involved, motive, plan, or any other basis for admitting evidence of other acts of misconduct. Hence, it does not appear that the proof of prior crimes was admissible. United States v Pavoni, 5 USCMA 591, 18 CMR 215; Manual for Courts-Martial, United States, 1951, paragraph 138g.
Accordingly, I concur only in the result reached by the author of the principal opinion.